Case 1:19-cv-03157-PAB-STV Document 15 Filed 01/24/20 USDC Colorado Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO


  Case 1:19-cv-03157-PAB-STV

  WENDELL H. STONE COMPANY, INC., individually and on behalf of all others similarly
  situated,

                Plaintiff,

  v.

  FIVE STAR ADVERTISING, LLC, a Colorado limited liability company, and JOHNNY LEE,
  an individual,

                Defendants.


              PLAINTIFF’S REQUEST FOR ENTRY OF DEFAULT AGAINST
                          FIVE STAR ADVERTISING, LLC


         Plaintiff Wendell H. Stone Company, Inc. (“Plaintiff” or “Stone”), hereby respectfully

  moves to have this Court enter default against Defendant Five Star Advertising, LLC

  (“Defendant” or “Five Star”). Entry of Default is proposed against Five Star because it has

  failed to answer or otherwise respond to Plaintiff’s Class Action Complaint. Defendant Five Star

  was served on December 12, 2019 (dkt. 12) and to date has not responded.

         The Affidavit of Default, attached hereto as Exhibit A, further supports this request.

                                                       Respectfully submitted,

  Dated: January 24, 2020                              Wendell H. Stone Company, Inc.,
                                                       individually and on behalf of all others
                                                       similarly situated,

                                               By:     /s/ Taylor T. Smith
                                                       One of Plaintiff’s Attorneys



                                                  1
Case 1:19-cv-03157-PAB-STV Document 15 Filed 01/24/20 USDC Colorado Page 2 of 2




                                                      Steven L. Woodrow
                                                      swoodrow@woodrowpeluso.com
                                                      Patrick H. Peluso
                                                      ppeluso@woodrowpeluso.com
                                                      Taylor T. Smith
                                                      tsmith@woodrowpeluso.com
                                                      Stephen A. Klein
                                                      sklein@woodrowpeluso.com
                                                      Woodrow & Peluso, LLC
                                                      3900 East Mexico Ave., Suite 300
                                                      Denver, Colorado 80210
                                                      Telephone: (720) 213-0675
                                                      Facsimile: (303) 927-0809




                                 CERTIFICATE OF SERVICE

         The undersigned hereby certifies that a true and correct copy of the above titled document

  was served upon counsel of record by filing such papers via the Court’s ECF system on January

  24, 2020.

                                                      /s/ Taylor T. Smith




                                                 2
